Citation Nr: 9925516	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-29 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to a compensable disability rating for 
residuals of fracture, third and fourth fingers, left hand, 
on appeal from the initial grant of service connection.

3.  Entitlement to a compensable disability rating for 
residuals of bilateral bunionectomy, on appeal from the 
initial grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.

4.  Entitlement to a disability rating higher than 10 percent 
for bacterial vaginitis, on appeal from the initial grant of 
service connection.

5.  Entitlement to a disability rating higher than 10 percent 
for sinusitis, on appeal from the initial grant of service 
connection.

6. Entitlement to a compensable disability rating for 
exertional asthma prior to October 7, 1996, on appeal from 
the initial grant of service connection.

7.  Entitlement to a disability rating higher than 10 percent 
for exertional asthma from October 7, 1996, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
April 1996.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A January 1997 rating decision, in pertinent 
part, denied entitlement to service connection for a 
bilateral knee condition; granted service connection for 
residuals of fracture of two fingers, left hand, with 
assignment of a zero percent disability rating; granted 
service connection for residuals of bilateral bunionectomy, 
with assignment of a zero percent disability rating; granted 
service connection for bacterial vaginitis, with assignment 
of a 10 percent disability rating; and granted service 
connection for sinusitis, with assignment of a zero percent 
disability rating.  A July 1998 rating decision granted 
service connection for exertional asthma, with assignment of 
a zero percent disability rating.

The January 1997 rating decision also denied entitlement to 
service connection for a shoulder condition, and the veteran 
perfected her appeal as to this issue.  She indicated at her 
hearing in October 1997 that she wished to withdraw this 
issue from her appeal.  An appeal may be withdrawn in writing 
at any time before the Board renders a decision.  See 
38 C.F.R. § 20.204 (1998).  The veteran's withdrawal of this 
issue from appeal was reduced to writing when the hearing was 
transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  This issue is, 
therefore, not before the Board.

The supplemental statement of the case (SSOC) of March 1998 
assigned a 10 percent disability rating for the veteran's 
sinusitis.  The January 1999 SSOC granted a 10 percent 
disability rating for her exertional asthma effective October 
7, 1996.  These were not full grants of the benefits sought 
on appeal because higher disability ratings are available 
under the pertinent diagnostic codes.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, these issues remain 
before the Board.  Since the award of 10 percent rating for 
asthma was effective October 7, 1996, the effective date of 
the new criteria for rating respiratory disorders, the issue 
on appeal has been rephrased as shown above. 

In December 1997, the veteran's attorney filed a claim for an 
extraschedular evaluation for residuals of bilateral 
bunionectomy.  The March 1998 SSOC considered whether the 
veteran is entitled to an extraschedular rating for this 
disorder.  The question of an extraschedular rating is a 
component of the veteran's claim for a higher rating.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 
6-96.  Therefore, the bunionectomy issue before the Board has 
been rephrased as shown above in order to include this issue.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the veteran submitted additional evidence.  The Board also 
notes that she submitted additional evidence after the 
hearing, and the record shows that additional evidence was 
developed after the last SSOC that was not considered by the 
RO.  At the hearing, the veteran's attorney stated that they 
waived RO consideration of all documents developed since the 
last statement of the case.  As the veteran has waived the 
RO's consideration of the additional evidence, the case need 
not be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1998).

The veteran's claim for a higher rating for sinusitis is the 
subject of the REMAND herein.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has a chronic bilateral knee disorder, and her 
claim for service connection is not plausible.

2.  The veteran's claims for higher ratings for her service-
connected disabilities are plausible, and the RO has obtained 
sufficient evidence for correct disposition of these claims.

3.  The veteran is right-handed dominant; therefore, her 
service-connected left hand/finger disability is rated as the 
minor hand.

4.  The veteran's residuals of fracture of the third and 
fourth fingers of the left hand are subjective complaints of 
pain with no objective evidence of disability.

5.  The veteran's postoperative residuals of the bilateral 
bunionectomy are subjective complaints of pain with no 
objective evidence of disability.

6.  The veteran's postoperative residuals of the bilateral 
bunionectomy do not present an exceptional or unusual 
disability picture rendering impracticable the application of 
the regular schedular rating criteria.

7.  The symptoms of the veteran's bacterial vaginitis are 
controlled with continuous treatment.

8.  Prior to October 7, 1996, the veteran's exertional asthma 
was manifested by occasional asthma attacks with occasional 
use of inhalers.

9.  Since October 7, 1996, the veteran's exertional asthma 
has been manifested by pulmonary function tests showing FEV-
1, after bronchodilator, of 74 percent predicted and FEV-
1/FVC, after bronchodilator, of 82 percent predicted, as well 
as daily use of bronchodilator therapy.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for a bilateral knee condition, and there 
is no statutory duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has stated well-grounded claims for higher 
disability ratings for her service-connected disabilities, 
and VA has satisfied its duty to assist her in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

3.  The criteria for a compensable disability rating for 
residuals of fracture, left third and fourth fingers, have 
not been met since the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.27, 4.31, 4.40, 4.45, and 4.71a, Diagnostic Code 
5299-5219 (1998).

4.  The criteria for a compensable disability rating for 
residuals of bilateral bunionectomy have not been met since 
the grant of service connection.  38 U.S.C.A. §§ 1155 and 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.27, 4.31, 4.40, 4.45, and 4.71a, Diagnostic Code 5299-5284 
(1998).

5.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's residuals of 
bilateral bunionectomy.  38 C.F.R. § 3.321(b)(1) (1998).

6.  The criteria for a disability rating higher than 10 
percent for bacterial vaginitis have not been met since the 
grant of service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, and 4.116, 
Diagnostic Code 7611 (1998).

7.  The criteria for a compensable disability rating for 
exertional asthma were not met prior to October 7, 1996.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, and 4.97, Diagnostic Code 6602 (1996).

8.  The criteria for a disability rating of 30 percent, and 
no higher, for exertional asthma have been met since October 
6, 1996.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 
and 4.97, Diagnostic Code 6602 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, in January 1995, the veteran incurred 
nondisplaced fractures of the third and fourth fingers of the 
left hand.  She underwent bilateral bunionectomies due to 
bilateral hallux valgus deformities, with surgery on the left 
foot in 1994 and on the right foot in 1996.  The surgical 
records do not show that the metatarsal heads were resected.  
She was also treated for recurrent vaginitis, including yeast 
infections.  

In February 1996, the veteran complained of difficulty 
breathing when running.  Pulmonary function tests (PFTs) 
showed FEV-1 (forced expiratory volume in one second) ranging 
from 88 to 97 percent of predicted for best effort.  FEV-
1/FVC (forced expiratory volume in one second as percentage 
of forced vital capacity) ranged from 100 to 113 percent of 
predicted for best effort.  

In March 1996, the veteran complained of bilateral knee pain 
of one year's duration.  She stated that the pain occurred 
with prolonged running or sitting, and she denied any history 
of trauma or joint disease.  A diagnosis of bilateral 
retropatellar pain syndrome is shown in her records. 

In November 1996, the veteran underwent a VA physical 
examination.  She complained of aching in her knees, 
particularly after running.   She reported the history of 
incurring fractures of two fingers on the left hand, but she 
raised no particular complaints regarding her left hand or 
those fingers.  She indicated that she had undergone 
bilateral bunion surgery and stated that she occasionally had 
pain in her feet.  She stated that she was told she had 
exertional asthma in February 1996 and was given an inhaler, 
which she used occasionally after running or heavy exertion. 

Examination of the veteran's knees showed no swelling, 
limitation of motion, or tenderness, and both knees were 
stable.  There were no bunions present on her feet, and there 
was no tenderness or limitation of motion.  Breath sounds 
were normal, with no rales, rhonchi, or wheezing.  The 
veteran did not cough during the examination.  X-rays of the 
knees were normal.  Diagnoses included residuals of bilateral 
bunionectomies, intermittent tendonitis of the knees, and 
exertional asthma by history.  

The veteran also underwent a VA gynecological examination in 
November 1996.  She complained of vaginal discharge, and 
tests showed bacterial vaginitis.

A January 1997 rating decision, inter alia, denied 
entitlement to service connection for a bilateral knee 
condition; granted service connection for residuals of 
fracture of two fingers, left hand, with assignment of a zero 
percent disability rating; granted service connection for 
residuals of bilateral bunionectomy, with assignment of a 
zero percent disability rating; granted service connection 
for bacterial vaginitis, with assignment of a 10 percent 
disability rating; and granted service connection for 
sinusitis, with assignment of a zero percent disability 
rating.  In the substantive appeal submitted by the veteran's 
attorney, it was argued that she experienced pain upon moving 
the fingers of her left hand, to a degree that interfered 
with dexterous activities, and she also had pain in her feet.  

In October 1997, the veteran had a personal hearing.  She 
stated that she did not recall incurring any trauma to the 
knees during service, other than the usual running.  She 
stated that she began having knee pain after running while 
she was stationed at Fort Lewis, but she did not seek 
treatment right away.  Her knees sometimes swelled, so she 
used ice.  Her knees were bothering her during her last few 
months of service.  She sought treatment in March 1996, and 
the doctor told her that there was something wrong with her 
kneecaps.  She stated that the doctor at her separation 
examination told her she had retropatellar pain syndrome.  
Her knees continued to bother her after service with such 
activities as climbing stairs, and she used over-the-counter 
pain medication and warm compresses or ice.  She stated that 
she was recently sent to physical therapy at the VA Medical 
Center and was prescribed knee exercises to strengthen the 
muscles.  She continued to have pain in both knees, with the 
right worse than the left.  

With respect to her feet, the veteran testified that it hurt 
to walk so she tried to minimize the amount of walking she 
did.  Wearing certain types of shoes increased the pain.  She 
had to buy wide shoes so that there was no rubbing or 
friction.  With respect to her left hand, the veteran 
testified that she had difficulty carrying things, and the 
fingers hurt.  She had pain with maneuvers such as grasping 
or with repetitive motion.  With respect to her vaginal 
infections, the veteran testified that these had worsened to 
the point that it took longer to cure the infections, and she 
had to use a cream for a long period of time. 

With respect to her asthma, the veteran testified that she 
began having difficulty breathing while stationed at Fort 
Carson, but she was initially treated for sinusitis and 
allergies.  She continued to have trouble breathing, 
especially after running, and tests were done that showed 
exercise-induced asthma.  She was provided a Proventil 
inhaler.  She estimated that she had had five or six asthma 
attacks in the prior eighteen months.  None of the attacks 
required hospitalization.  She had sought treatment once and 
was told that she had a sinus infection.  She used her 
inhaler primarily in the summer.  

The RO obtained the veteran's VA medical records for 
treatment from her separation from service in 1996 to October 
1997.  In June 1997, she reported having had an asthma attack 
over the weekend.  Examination of her lungs showed a few 
wheezes, and she showed increased effort with exhalation.  It 
was noted that she was using her inhalers improperly.  These 
records thereafter showed a history of asthma, and the 
veteran was using a Proventil inhaler as needed. 

In August 1997, the veteran complained of a slight vaginal 
discharge.  Testing showed no bacteria or yeast.  It was 
indicated that she was doing well. 

In August 1997, the veteran sought treatment for knee pain.  
She indicated that the pain had been present on and off for 
five years.  She stated that she had increased pain with 
activity such as bending or climbing stairs.  She denied any 
history of injury, locking, or giving way.  Physical 
examination showed no abnormalities, and the examiner 
concluded that the veteran's knees were normal.  She was 
referred to physical therapy.  The physical therapy 
consultation report dated in August 1997 showed that she 
complained her knee snapped and popped with activity.  She 
indicated that the right knee hurt worse than the left.  The 
examiner concluded that the veteran had no range of motion 
deficits, and no diagnosis was rendered.  She was instructed 
in strengthening exercises. 

In June 1998, the veteran underwent a VA gynecological 
examination.  She complained of a burning sensation in the 
vaginal area, with no itching, discharge, or other problems 
or symptoms.  Examination showed no abnormalities or evidence 
of discharge.  

A July 1998 rating decision granted service connection for 
exertional asthma, with assignment of a zero percent 
disability rating.  In the substantive appeal, the veteran's 
attorney argued that the asthma functionally limited the 
veteran in her work activities because she could not work in 
environmentally hazardous conditions, such as those with 
dust, pollen, fumes, or chemicals.  It was argued that the 
pulmonary function tests did not give an accurate picture of 
the severity of her disability.  

The veteran had a personal hearing in November 1998 regarding 
her asthma and vaginitis.  She stated that she had 2-3 asthma 
attacks per month depending on the weather and environmental 
exposure.  She stated that she had not had to change jobs due 
to her asthma.  She had recently undergone PFTs at the VA 
Medical Center in connection with employment.  She stated 
that the doctor was concerned about her working in a dusty 
environment, and she was told to use her inhaler three times 
per day.  She did not have any wheezing with her asthma, only 
chest tightness, shortness of breath, and a dry cough.  She 
had not gone to the emergency room for this condition, and it 
had not interfered with her employment. 

With respect to her vaginitis, the veteran testified that she 
had a lot of discomfort and itching.  She had to use a cream 
every other night, and she watched her diet.  Her medications 
worked, but she would often get a yeast infection if she did 
not use them regularly.  

The RO obtained the veteran's VA medical records for 
treatment through November 1998.  A list of prescriptions 
showed that she was provided a prescription for vaginal cream 
in May 1997, and an Albuterol inhaler for use before exercise 
in June 1996 and May 1997.  

In May 1997, the veteran was seen by her primary care 
physician.  She complained of recurrent yeast infections.  
She reported a history of asthma and indicated that she was 
using an inhaler as needed.  She stated that she occasionally 
had wheezing that was worse with cold weather and exercise.  
She indicated that she had pain in the left middle finger 
secondary to a broken finger, as well as pain in both knees 
and feet.  Examination showed her lungs were clear to 
auscultation, and there were no abnormalities noted regarding 
her musculoskeletal system.  The examiner's assessments 
included frequent yeast infections and asthma. 

In September 1997, the veteran was seen by podiatry.  She 
reported the history of a bilateral bunionectomy and 
indicated that she had been doing well but recently had 
tenderness and edema.  Her job involved working on her feet.  
Examination showed healed bunionectomy scars and no edema.  
X-rays showed good alignment and corrections, and the joints 
were normal.  The examiner's assessment was normal 
examination status post bunionectomy.  

In October 1998, PFTs showed FEV-1 of 72 percent of predicted 
and FEV-1/FVC of 112 percent.  These findings were pre 
bronchodilator. 

In December 1998, the veteran underwent a VA pulmonary 
examination.  She indicated that she used Alupent for 
episodes of tightness in the chest, congestion, wheezing, and 
cough.  She had these episodes year-round.  She had not 
missed any time from work due to asthma, and she had not been 
hospitalized.  Examination showed no abnormalities, and she 
did not cough during the examination.  The examiner's 
impression was bronchial asthma.  PFTs showed FEV-1 of 74 
percent of predicted post bronchodilator and FEV-1/FVC of 82 
percent of predicted post bronchodilator.  The computer 
interpretation indicated that the veteran had mild 
restrictive pulmonary impairment with increased forced vital 
capacity after bronchodilator.  

A January 1999 SSOC granted a 10 percent disability rating 
for exertional asthma.  In March 1999, the veteran underwent 
a VA gynecological examination.  She stated that she had 
vaginal discharge with itching.  Testing showed the presence 
of Glabata [sic] fungus with a few bacteria; the examiner's 
impressions included recurrent Glabata vaginitis. 

The veteran's attorney submitted a letter from Gilbert Evans, 
M.D., dated in May 1999.  Dr. Evans indicated that the 
veteran was 10 percent service-connected for chronic vaginal 
discharge that she had acquired during service.  She also 
continued to have foot pain due to residuals of the inservice 
surgery and left hand pain from the finger fractures.  

In May 1999, the veteran had a personal hearing.  With 
respect to her knees, she testified that she began having 
knee pain after repetitive motion in approximately 1993.  She 
felt that she had incurred cumulative trauma to the knees 
from inservice activities such as marching, jumping, and 
running.  She was told that she had retropatellar pain 
syndrome.  She did not experience any reduced range of motion 
during service, only pain.  She stated that she had done the 
strengthening exercises prescribed by the VA Medical Center, 
but she still had pain.  She had recently seen Dr. Mary Saim 
and was told that she had patellar syndrome "or something."  
She stated that the problem with her knees was similar to 
degenerative joint disease, in that it did not get better but 
worsened.  Dr. Saim had provided her Glucosamine to rebuild 
the cartilage in her knees and anti-inflammatory medication. 

The veteran testified that she is right-handed dominant.  
With respect to her left hand disorder, she had pain with 
activity such as lifting or repetitive use in the two fingers 
that were fractured.  She had swelling in these fingers and 
did not feel that she was as strong as she used to be.  With 
respect to her bunions, the veteran testified that they had 
not returned, but she had pain, especially with walking.  She 
had difficulty being on her feet for prolonged periods in her 
job.  

With respect to her vaginitis, the veteran testified that she 
had had numerous yeast infections in the last couple of 
years.  She had been using a vaginal cream, but it was 
recently changed to suppositories.  With respect to her 
asthma, the veteran testified that working in a dusty 
environment had affected this condition; she had had to leave 
her position at the United States Postal Service.  She was 
now using a different inhaler because she had been using too 
much of the previous medication.  She used it three times per 
day or with an asthma attack.  Sometimes she had asthma 
attacks every day and sometimes she went a week without one.  
She had not gone to the emergency room.  She had only left 
work once due to her asthma because she could not afford to 
miss work.  She had missed three days of work in her nine 
months of employment with the Post Office and four days of 
work in her two years of employment prior to that.  It was 
her opinion that her asthma had worsened in the prior year. 

At her hearing, the veteran submitted her VA medical records 
for treatment through May 1999.  In January 1998, she 
reported a history of asthma and indicated that she was not 
using inhalers.  Examination showed bilateral wheezing 
throughout the lung fields, and she was started on inhalers.  
In June 1998, she complained of vaginal burning of three 
days' duration, and the gynecological examination was normal.  
With respect to the PFTs conducted in October 1998 as 
discussed above, it was noted that this testing was done for 
her job, and she was doing well on her medications.  Her 
asthma was stable.  In April 1999, she reported a history of 
asthma, and examination was unremarkable.  It was noted that 
she was changed to a combination of Albuterol/Iprat 
(Combivent) because she was often using the Albuterol several 
times per day.

After her hearing, the veteran submitted her medical records 
from Dr. Saim for treatment in May 1999.  On the medical 
history completed by the veteran, she indicated that she had 
recurrent problems with yeast infections and asthma.  She 
also indicated that she had chronic leg pain, coughing and 
shortness of breath due to asthma, and chronic 
swollen/painful joints.  She indicated that during her 
military service she had sustained injuries to her knees, 
third and fourth fingers of the left hand, and feet.  The 
veteran sought treatment from Dr. Saim for pain in both knees 
of six years' duration.  Examination of her extremities and 
musculoskeletal system showed no abnormalities.  The 
assessment was knee pain, right greater than left, and it was 
noted that the veteran's obesity was not helping her problem. 


II. Legal Analysis

A. Service connection for bilateral knee condition

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection is not warranted for a bilateral knee 
condition because there is not a current medical diagnosis of 
a chronic knee disorder.  The VA examiner in 1996 diagnosed 
intermittent tendonitis of the knees, which was clearly not a 
chronic disorder since it was intermittent.  Subsequent 
examination at the VA Medical Center in 1997 showed that the 
veteran's knees were normal.  Examination by Dr. Saim in 1999 
showed no abnormalities, and the assessment was knee pain.  
The veteran's complaints of pain are symptoms only and do not 
constitute a diagnosed medical disorder.

Since the medical evidence does not show a current knee 
disability, the veteran's claim for service connection is not 
well grounded.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran maintains that she has a bilateral knee condition 
that is related to her military service.  Her contentions are 
competent evidence, in that she has medical training.  Her 
opinion alone, however, is insufficient to well ground this 
claim when other medical professionals have examined her and 
failed to diagnose a chronic knee disorder.  The veteran's 
opinion alone is not persuasive in light of the objective 
evidence of record and is therefore not enough to render her 
claim plausible. 

The veteran also claims that Dr. Saim told her that she had 
patellar syndrome "or something."  First, there is no such 
diagnosis contained in the medical records from Dr. Saim 
supporting that contention.  Second, the veteran's statement 
about what a physician told her, i.e., "hearsay medical 
evidence," cannot constitute medical evidence with respect 
to the existence of a current disability that is necessary in 
order to well-ground a claim.  Cf. Warren v. Brown, 6 Vet. 
App. 4, 6 (1993).

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
she does so, VA has no duty to assist her in developing facts 
pertinent to this claim, including providing her additional 
medical examinations at VA expense.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.326(a) (1998) (VA examination will 
be authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete her application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as she has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim.  All medical records have been obtained 
showing her complaints of knee pain, and they do not show 
current diagnosis of a chronic knee disability.  

Since the veteran has failed to present competent medical 
evidence that her claim is plausible, that is, she has failed 
to present medical evidence that she has the claimed 
disorder, the claim for service connection must be denied as 
not well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty 
to assist further in the development of this claim, because 
such additional development would be futile.  See Murphy, 1 
Vet. App. 78. 

B. Claims for higher ratings

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected her appeal as to the initial grants of 
service connection and original assignment of disability 
ratings for residuals of fracture of left third and fourth 
fingers, residuals of bilateral bunionectomy, bacterial 
vaginitis, and asthma.  Therefore, her claims continue to be 
well grounded as long as the rating schedule provides a 
higher rating for the service-connected conditions.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to her claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where there is a well-
grounded claim, including original claims and claims for an 
increase, but the medical evidence is not adequate for rating 
purposes, an examination will be authorized.  38 C.F.R. 
§ 3.326(a) (1998).  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (1998).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.  

The RO provided the veteran an appropriate VA general 
examination in 1996.  She has undergone subsequent VA 
examinations for her vaginitis and asthma, but not for her 
left hand or bunion disorder.  It is not necessary, however, 
to provide her current VA examinations for these conditions.  
VA regulations do not require that a claimant undergo 
reexamination in all cases, but rather only when there is 
evidence suggesting a material change in the veteran's 
disability.  38 C.F.R. §§ 3.326(a) and 3.327(a) (1998); cf. 
Glover v. West, No. 99-7015 (Fed. Cir. August 2, 1999).  In 
this case, there is no evidence indicating that there has 
been a material change in the severity of any of her service-
connected disabilities since the prior examinations.  There 
is no indication that she has received treatment for her left 
hand/finger disorder since her separation from service in 
1996; she has only complained of pain on a periodic basis.  
With respect to her bunion disorder, there is no evidence of 
increased severity in the medical records, and the veteran 
has not maintained that this condition has worsened.  She 
underwent several gynecological examinations in 1999, and the 
pulmonary examination conducted in 1998 was thorough.  
Therefore, in these circumstances, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a), including providing her 
additional examinations.  Sufficient evidence is of record to 
properly evaluate her service-connected disabilities. 

The evidence suggests that there may be additional medical 
records that the RO did not obtain.  At the veteran's 1998 
hearing, she indicated that she was examined at Concentra 
Health Clinic in connection with her employment at the United 
States Postal Service.  It is not necessary to remand this 
case to obtain these records.  The veteran was advised at the 
hearing of the importance of submitting these private medical 
records and provided an opportunity to do so.  As indicated 
above, sufficient evidence is of record to properly evaluate 
her service-connected disabilities.  The evidence of record 
includes her VA treatment records from 1996 to 1999, as well 
as several examination reports.  According to the veteran's 
testimony, the employment examination at Concentra included 
referral to the VA Medical Center for PFTs, and the results 
of those PFTs are of record.  It is doubtful that records 
from Concentra would show anything other than the findings 
already reflected in the veteran's VA treatment records.  
Therefore, in these circumstances, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran has disagreed with the original disability 
ratings assigned for her service-connected conditions.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Id. at 126 and 
132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The September 1997 and August 1998 statements of the case 
(SOCs) indicated that all the evidence of record at the time 
of the January 1997 and July 1998 rating decisions, 
respectively, was considered in assigning the original 
disability ratings for the veteran's service-connected 
disorders.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had her claims of disagreement with the 
original ratings properly considered based on all the 
evidence of record.  The RO complied with the substantive 
tenets of Fenderson in its adjudication of the veteran's 
claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence, from service forward, in 
determining the appropriate evaluation for the veteran's 
service-connected disabilities.

It is also necessary to evaluate each disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

In evaluating the veteran's service-connected musculoskeletal 
disorders (i.e., left hand/finger and feet), the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Consideration of a higher disability 
evaluation under 38 C.F.R. §§ 4.40 and 4.45 is warranted for 
the veteran's residuals of bilateral bunionectomy since this 
involved surgery on a joint and may limit motion of the 
affected joint.  Cf. VAOPGCPREC 9-98 (the nature of the foot 
injury determines whether consideration of §§ 4.40 and 4.45 
under Diagnostic Code 5284 is warranted, and injuries such as 
fractures and dislocations may limit motion). 

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

1. Residuals of fracture of third and fourth fingers, left 
hand

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5219 at zero percent.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (1998).   The veteran has 
complaints of pain regarding the left third and fourth 
fingers as a result of the inservice fractures.  This 
condition does not have a specific diagnostic code.  When a 
veteran is diagnosed with an unlisted condition, it must be 
rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 
and 4.27 (1998).  When an unlisted condition is rated by 
analogy, the diagnostic code is "built-up" by assigning the 
first 2 digits from that part of the schedule most closely 
identifying the part or system of the body involved and using 
"99" as the last 2 digits for all unlisted conditions.  
38 C.F.R. § 4.27 (1998).  Then, a number is assigned for the 
residual condition of an injury on the basis of which the 
rating is determined.  Therefore, the veteran's service-
connected left third and fourth finger condition is rated 
according to the residual condition of limitation of motion 
under Diagnostic Code 5219. 

The current noncompensable disability rating under Diagnostic 
Code 5219 requires unfavorable ankylosis of two fingers on 
the same hand.  For unfavorable ankylosis of the middle and 
ring (third and fourth) fingers, a 20 percent disability 
rating is provided for either the minor or major upper 
extremity.  Diagnostic Code 5223 for favorable ankylosis of 
two fingers on the same hand provides a 10 percent disability 
rating for either the minor or major upper extremity for 
favorable ankylosis of the middle and ring (third and fourth) 
fingers.  

There is no medical evidence indicating that the veteran has 
ankylosis of the left third and fourth fingers.  The Court 
has defined ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  There is no objective evidence 
showing any limitation of range of motion for these fingers.  
The veteran has at no time maintained that she experiences 
limitation of motion or immobility of these fingers.  Despite 
the veteran's contentions of pain, there are no findings of 
record that would warrant assignment of a compensable 
disability rating.  Without ankylosis of two fingers on the 
same hand, the criteria for a compensable evaluation under 
Diagnostic Code 5219 or 5223 are not met.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss.  In 
this case, the medical evidence does not support the 
contention that the veteran has limitation of motion and/or 
functional loss to a degree that would warrant a compensable 
disability rating.  The rating schedule establishes that a 
compensable disability rating is warranted for disability 
affecting two fingers of the same hand only if there is 
ankylosis, whether it is favorable or unfavorable.  There is 
no medical evidence showing that the veteran has any 
disability of the left hand or left third and fourth fingers.  
She has at no time maintained that the residuals of the 
inservice fractures include inability or difficulty 
performing tasks using the left hand/fingers; she has only 
alleged pain when doing so.  Therefore, she is not entitled 
to a compensable disability rating.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran has not sought treatment for this condition since 
her separation from service, and there is no objective 
evidence of disability.  She has not missed time from work 
due to this condition.  Accordingly, the preponderance of the 
evidence is against assignment of a compensable disability 
rating for the veteran's service-connected residuals of 
fracture, left third and fourth fingers.  The preponderance 
of the evidence being against this claim, the benefit of the 
doubt rule is not for application.  The Board has considered 
all other potentially applicable diagnostic codes, as 
discussed above, and the medical evidence does not show that 
any of the criteria for a compensable disability rating have 
been met. 

2. Residuals of bilateral bunionectomy

a. Schedular evaluation

The veteran is evaluated as zero percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5284, for the 
postoperative residuals of her bilateral bunionectomy.  Since 
this condition does not have a specific diagnostic code, her 
service-connected disorder is rated analogous to other foot 
injuries under Diagnostic Code 5284.  See 38 C.F.R. §§ 4.20 
and 4.27 (1998).  Diagnostic Code 5284 provides a 10 percent 
disability rating for a moderate disorder, a 20 percent 
disability rating for a moderately severe disorder, and a 30 
percent disability rating for a severe disorder.  

The medical evidence does not show the presence of 
symptomatology from which the Board could conclude that the 
veteran's level of impairment from the bunionectomy is 
moderate.  Her functional complaints are very slight in 
nature - essentially pain with prolonged standing.  She has 
at no time maintained that this condition has affected her 
earning capacity in any way.  There is no medical evidence 
showing impairment of gait or carriage.  There is no evidence 
of more severe symptoms such as swelling, tenderness, 
deformity, or callus formation.  X-rays have not shown any 
degenerative changes.  Therefore, the preponderance of the 
evidence is against assignment of a compensable disability 
rating under this diagnostic code.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

In comparing the veteran's symptomatology to other similar 
diagnostic codes, it is clear that her overall level of 
disability is no more than slight.  Under Diagnostic Code 
5171, amputation of the great toe without metatarsal 
involvement warrants a 10 percent disability rating.  Under 
Diagnostic Code 5280, the only available disability rating is 
10 percent for unilateral hallux valgus, whether it is severe 
and equivalent to amputation of the great toe or whether it 
is operated on with resection of the metatarsal head.  Under 
Diagnostic Code 5281, unilateral severe hallux rigidus is 
rated as severe hallux valgus (i.e., 10 percent).  Under 
Diagnostic Code 5283, malunion or nonunion of the tarsal or 
metatarsal bones would warrant a 10 percent disability rating 
for a moderate level of disability.  Therefore, although the 
criteria under Diagnostic Code 5284 are less defined, when 
comparing the veteran's symptomatology to other similar 
diagnostic codes, the Board finds that her overall level of 
disability is no more than slight.

The level of the veteran's functional impairment does not 
warrant a compensable evaluation.  There is no evidence of 
disability resulting from the bilateral bunionectomy despite 
her complaints of increased pain with activity.  The level of 
her functional loss is not moderate such as would warrant a 
compensable rating.  As indicated above, the rating schedule 
does not require a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a compensable disability 
rating for the veteran's service-connected residuals of 
bilateral bunionectomy.  The preponderance of the evidence 
being against this claim, the benefit of the doubt rule is 
not for application.  

The Board has considered all other potentially applicable 
diagnostic codes.  With respect to Diagnostic Code 5280 for 
hallux valgus, the veteran's service medical records do show 
that the bilateral bunionectomy was performed as a result of 
bilateral hallux valgus deformity.  The surgical records do 
not, however, indicate that the surgery included resection of 
the metatarsal head.  Also, x-rays of the feet taken in 
September 1997 are reported as showing good alignment and 
correction with normal joints, with no indication that the x-
rays showed absence of the metatarsal heads.  Therefore, a 
compensable evaluation under Diagnostic Code 5280 is not 
warranted.

b. Extraschedular evaluation

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
residuals of bilateral bunionectomy has been raised by her 
attorney.  In exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The RO considered whether such referral was warranted in the 
March 1998 SSOC.  Accordingly, the veteran has had notice of 
the RO's action and has had an opportunity to present 
argument with respect to this issue.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While 
the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own).

The schedular evaluations for foot disabilities, including 
such that result from a bunionectomy, are not inadequate.  As 
fully detailed above, higher disability ratings are available 
for a foot disability where there is a moderate level of 
disability, but the veteran does not meet the schedular 
criteria for a compensable disability rating.  It does not 
appear that the veteran has an "exceptional or unusual" 
disability; she merely disagrees with the rating schedule's 
assignment of a zero percent evaluation for her level of 
impairment.  The veteran has not required any periods of 
hospitalization, nor has she required any extensive 
outpatient treatment since her separation from service three 
years ago.  There is no evidence in the claims file to 
suggest marked interference with employment as a result of 
this condition that is in any way unusual or exceptional, 
such that the schedular criteria do not address it.

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.

3. Bacterial vaginitis

The veteran's service-connected bacterial vaginitis is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.116, Diagnostic Code 7611 for disease or injury of the 
vagina.  Under Diagnostic Codes 7610 through 7615, the 
general rating formula for diseases, injuries, or adhesions 
of female reproductive organs (vulva, vagina, cervix, uterus, 
Fallopian tube, or ovary), a 10 percent disability rating is 
assigned where the symptoms of the disability require 
continuous treatment.  A 30 percent disability rating is 
warranted where the symptoms of the disability are not 
controlled by continuous treatment.

In this case, the veteran does have recurrent vaginal 
infections that require continuous treatment.  However, she 
testified that medication controls these infections, and she 
only has recurrences if she stops taking her medication.  The 
veteran's statements show that her symptoms warrant a 10 
percent disability rating under Diagnostic Code 7611, in that 
her symptoms are controlled with continuous treatment.  Her 
statements are supported by several gynecological 
examinations that have shown no evidence of vaginal discharge 
or infection despite the veteran's complaints.  Accordingly, 
although the Board sympathizes with the veteran's condition, 
the preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent under Diagnostic 
Code 7611.  A higher rating is available only if her symptoms 
are not controlled with continuous medication.  There are no 
other diagnostic codes potentially applicable to this 
condition.

4. Exertional asthma

The RO received the veteran's claim for service connection 
for asthma on September 20, 1996.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1996), including the 
rating criteria for evaluating respiratory diseases.  The 
modified rating schedule provides different criteria for 
assigning disability ratings for bronchial asthma.  This 
amendment to the Schedule became effective October 7, 1996.  
See 61 Fed. Reg. 46720 through 46731 (September 5, 1996).  
The award of a 10 percent disability rating was effective 
October 7, 1996.  Therefore, the Board will determine whether 
the veteran was entitled to a compensable disability rating 
prior to October 7, 1996, as well as whether she is entitled 
to a disability rating higher than 10 percent from October 7, 
1996.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a higher rating from October 7, 1996, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to her claim, if indeed one is more 
favorable than the other.  For any date prior to October 7, 
1996, the Board cannot apply the revised regulations.

The RO considered the new regulations in the January 1999 
SSOC and included both the old and new rating criteria.  
Therefore, the veteran and her attorney were given notice of 
the old and new regulations and have had an opportunity to 
submit evidence and argument related to both regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran's exertional asthma is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  Exertional asthma does not 
have a specific diagnostic code in the Schedule; therefore, 
it is rated analogous to bronchial asthma.  See 38 C.F.R. 
§§ 4.20 and 4.27 (1998).

a. Prior to October 7, 1996

Under the rating criteria for respiratory disorders in effect 
prior to October 7, 1996, a 10 percent disability rating was 
warranted for mild bronchial asthma with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996).  A 30 percent disability rating could be 
assigned for moderate bronchial asthma where there were 
rather frequent attacks (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
Id.  A 60 percent disability rating could be assigned for 
severe bronchial asthma with frequent attacks (one or more 
per week), marked dyspnea on exertion between attacks with 
only temporary relief by medication, more than light manual 
labor precluded.  Id.  A 100 percent disability rating could 
be assigned for pronounced bronchial asthma with very 
frequent attacks with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  Id.

Prior to October 7, 1996, there is no objective evidence 
showing that the veteran experienced rather frequent asthma 
attacks.  She did not seek treatment for her asthma between 
her separation from service in April 1996 and October 1996.  
There is no evidence from which the Board could conclude that 
she had several attacks per year.  On the VA examination in 
November 1996, she reported using an inhaler only 
occasionally with exercise and indicated that exercise or 
heavy exertion brought on her asthma.  She did not complain 
of dyspnea on exertion.  She testified in 1997 that she had 
only had 5-6 asthma attacks over the prior eighteen months, 
which does not reflect "several" asthma attacks per year.  
Her symptoms were clearly minimally disabling to her at that 
time, since she also testified that she was using her inhaler 
primarily in the summer.  Accordingly, the preponderance of 
the evidence is against assignment of a compensable 
disability rating for the veteran's exertional asthma prior 
to October 7, 1996.

b. From October 7, 1996

The amended regulations in 38 C.F.R. § 4.97 established more 
objective, unambiguous criteria for rating respiratory 
disorders.  See 61 Fed. Reg. 46720 through 46722 (September 
5, 1996).  The amended formula removed such subjective 
descriptors as mild, moderate, and severe, and provided 
rating criteria based, at least in part, on the results of 
pulmonary function tests.  Id.  The results of the pulmonary 
functions tests used in assigning a disability rating are 
those after bronchodilatation.  See 61 Fed. Reg. 46723 
(September 5, 1996).  These results represent the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Id.

Under the rating criteria for respiratory disorders in effect 
from October 7, 1996, a 10 percent disability rating is 
warranted for FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1998).  A 30 percent disability rating may be 
assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  Id.  A 60 percent disability rating may be 
assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Id.  A 100 percent 
disability rating may be assigned for FEV-1 of less than 40 
percent predicted, or; FEV-1/FVC of less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Id.

The PFTs conducted in December 1998 in conjunction with the 
VA pulmonary examination showed FEV-1 of 74 percent of 
predicted post bronchodilator and FEV-1/FVC of 82 percent of 
predicted post bronchodilator.  These findings comport with 
the criteria for a 10 percent disability rating.  The results 
of the October 1998 PFTs cannot be used to evaluate the 
veteran's service-connected disability, since the only 
findings shown were pre bronchodilator.  The PFTs do not show 
results needed for assignment of a disability rating higher 
than 10 percent under the new criteria.  

However, the veteran testified in 1999 that she uses an 
inhaler three times per day with additional use as needed 
during an asthma attack.  The evidence of record is unclear 
as to how often she is required to use inhalational therapy.  
The VA list of prescriptions showed that when she was 
provided Albuterol in 1996 and 1997, she was to use it only 
before exercise.  In January 1998, it was noted that the 
veteran was not using an inhaler.  She was then started on an 
inhaler and instructed on when to use it.  In April 1999, it 
was noted that she was not using the Albuterol inhaler 
correctly because she was using it several times per day; she 
was then changed to Combivent. 

Proventil, or Albuterol, is a bronchodilator that can be used 
for both prevention and relief of asthma, and it is often 
used prior to exercise to prevent bronchospasm.  Physician's 
Desk Reference at 2871-74 (53rd ed. 1999).  The usual dosage 
is two puffs every 4-6 hours, or it could be used up to four 
times per day.  Combivent is a combination of two 
bronchodilators and is for use by patients on a regular 
bronchodilator who continue to have evidence of bronchospasm 
and require a second bronchodilator.  Id. at 752-55.  The 
usual dosage is two puffs four times per day, with additional 
use as needed.

Although the veteran's medical records are not clear as to 
how often she must use her inhaler, her testimony was 
consistent with the above information.  Therefore, any doubt 
will be resolved in her favor, and the criteria for a 30 
percent disability rating have been met on the basis of daily 
inhalational bronchodilator therapy.  This grant is effective 
October 7, 1996, the date of the amended regulations, since 
it is being awarded based on those regulations.

The evidence does not show that the criteria for a disability 
rating higher than 30 percent have been met under either the 
old or new regulations.  The veteran has not had to make 
monthly visits to a physician for asthma attacks.  She has 
never been prescribed corticosteroids or immuno-suppressive 
medications.  

Although the veteran complains that she usually has asthma 
attacks on a daily basis, the objective medical evidence does 
not support these contentions.  She has never sought 
emergency room treatment for breathing problems.  The medical 
evidence does not show that she has symptoms normally 
associated with a severe level of bronchial asthma such as 
marked dyspnea on exertion between attacks and ability to 
perform only light manual labor.  The majority of the 
outpatient and VA examinations have shown that her lungs were 
clear with no evidence of coughing.  She rarely seeks 
outpatient treatment for her asthma.  Accordingly, the 
preponderance of the evidence is against assignment of a 
disability rating higher than 30 percent for the veteran's 
exertional asthma.


ORDER

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to a compensable disability rating for residuals 
of fracture, third and fourth fingers, left hand, is denied.

Entitlement to a compensable disability rating for residuals 
of bilateral bunionectomy, including consideration of an 
extraschedular rating, is denied.

Entitlement to a disability rating higher than 10 percent for 
bacterial vaginitis is denied.

Entitlement to a compensable disability rating for exertional 
asthma prior to October 7, 1996, is denied.

Entitlement to a 30 percent disability rating for exertional 
asthma is granted from October 7, 1996, subject to 
regulations governing payment of monetary benefits.


REMAND

Additional due process is needed prior to further disposition 
of the veteran's claim for a higher rating for sinusitis. 

As indicated above, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1996), 
during the pendency of this appeal, including the rating 
criteria for evaluating respiratory diseases.  This amendment 
to the Schedule became effective October 7, 1996.  See 61 
Fed. Reg. 46720 through 46731 (September 5, 1996).  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991).

The RO received the veteran's claim for service connection 
for sinusitis in September 1996, and the January 1997 rating 
decision adjudicated the appropriate disability rating for 
her service-connected sinusitis under the new rating 
criteria.  She was then informed of the new rating criteria 
in the SOC of September 1997.  However, the veteran is 
entitled to application of the old rating criteria for 
respiratory disorders since she filed her claim prior to the 
date as of which the regulations were amended.  See Karnas.  
The RO has not adjudicated the appropriate disability rating 
for the veteran's service-connected condition under the old 
criteria, including consideration of which version of the 
rating criteria, if either, is more favorable to the 
veteran's claim, and the veteran has not been informed of the 
old rating criteria.  Accordingly, the RO should (1) 
adjudicate the appropriate disability rating for the 
veteran's sinusitis prior to October 7, 1996, under the 
rating criteria in effect at that time, and (2) determine 
which version of the rating criteria, if either, is more 
favorable to this claim from October 7, 1996, and rate her 
sinusitis under the more favorable version.  If neither is 
more favorable, use the new criteria.  

The RO should issue a SSOC to the veteran that correctly 
identifies the sinusitis claim on appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In accordance with Fenderson, 
the RO should review the evidence of record at the time of 
the January 1997 rating decision that was considered in 
assigning the original disability rating for the veteran's 
sinusitis, then consider all the evidence of record to 
determine whether the facts show that she was entitled to a 
higher disability rating for this condition at any period of 
time since her original claim.  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

Readjudicate the veteran's claim for a 
disability rating higher than 10 percent 
for sinusitis, with consideration of (1) 
whether the veteran was entitled to a 
disability rating higher than 10 percent 
prior to October 7, 1996, according to 
the rating criteria in effect prior to 
October 7, 1996; and (2) whether either 
the new or the old version of the rating 
criteria for respiratory disorders is 
more favorable to the veteran's claim for 
a disability rating higher than 10 
percent from October 7, 1996.  See 
VAOPGCPREC 11-97; Rhodan v. West, 12 Vet. 
App. 55 (1998).  If the result is the 
same under either criteria, the RO should 
apply the revised criteria from October 
7, 1996.  

The RO should review the evidence of 
record at the time of the January 1997 
rating decision that was considered in 
assigning the original disability rating 
for the veteran's sinusitis, then 
consider all the evidence of record to 
determine whether the facts show that she 
was entitled to a higher disability 
rating for this condition at any period 
of time since her original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

If the benefit sought on appeal remains 
denied, provide the veteran and her 
attorney a supplemental statement of the 
case.  The SSOC must (a) correctly 
identify the issue as on appeal from the 
initial grant of service connection, and 
(b) include the rating criteria in effect 
for sinusitis prior to October 7, 1996.  
Allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

